PER CURIAM.
Appellant, Tanisha Roebuck, was convicted of resisting an officer with violence and resisting an officer without violence. She appeals claiming a double jeopardy violation. We agree. The acts giving rise to both convictions involved the same officer and occurred during the same incident as part of one criminal episode with no temporal break. See Davila v. State, 98 So.3d 122 (Fla. 5th DCA 2012). Therefore, we reverse the conviction for resisting an officer without violence.
REVERSE and REMAND.
SAWAYA, PALMER and EVANDER, JJ., concur.